         Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORIC                      )
PRESERVATION IN THE UNITED STATES                )
                                                 )
and                                              )
                                                 )
ASSOCIATION FOR THE PRESERVATION                 )
OF VIRGINIA ANTIQUITIES                          )
                                                 )
       Plaintiffs,                               )
                                                 )
              v.                                 )   Civ. No. 17-cv-01574-RCL
                                                 )
TODD T. SEMONITE, Lieutenant General             )
Chief of Engineers and Commanding General,       )
U.S. Army Corps of Engineers                     )
                                                 )
and                                              )
                                                 )
ROBERT M. SPEER                                  )
Acting Secretary of the Army                     )
                                                 )
       Defendants.                               )
                                                 )



PLAINTIFFS’ NOTICE REGARDING MOTION FOR ENLARGEMENT OF TIME TO SEEK
   ATTORNEY FEES AND COSTS PURSUANT TO SECTION 305 OF THE NATIONAL
                      HISTORIC PRESERVATION ACT




                                             1
          Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 2 of 6



        Plaintiffs the National Trust for Historic Preservation in the United States and the

Association for the Preservation of Virginia Antiquities (“Plaintiffs”) respectfully submit

notice of the following:

        1. The United States Court of Appeals for the District of Columbia Circuit held that

Federal Defendants’ (“Corps’”) decision to approve Virginia Electric and Power Company’s

(“Dominion’s”) Surry-Skiffes Creek-Whealton transmission line project (the “Project”) was

arbitrary and capricious. Nat’l Parks Conservation Ass’n v. Semonite, No. 18-5179 (D.C.

Cir. March 1, 2019). On May 31, 2019, the Court of Appeals remanded to this Court for

consideration of “whether vacatur remains the appropriate remedy, including whether

[Defendants] have forfeited or are judicially estopped from now opposing vacatur.” Nat’l

Parks Conservation Ass’n, No. 18-5179 (D.C. Cir. May 31, 2019).

        2. Despite good-faith efforts, the parties have not been able to agree on a proposed

format or schedule for the upcoming proceedings before this Court. See Joint Status Report

(Dkt 95). Nor has the Court issued a scheduling order. Based on the parties’ discussions,

however, it appears that upcoming proceedings in this Court are likely to involve extensive

briefing, over a period of several months, eventually resulting in a determination about

remedy and the resolution of the case. Id.

        3. Plaintiffs intend to seek attorney fees and costs pursuant to Section 305 of the

National Historic Preservation Act, 54 U.S.C. § 307105. Section 305 does not specify a

deadline for Plaintiffs to act. Id. Plaintiffs (and plaintiff in related case number 17-cv-1361)

also intend to seek attorney fees and costs under the Equal Access to Justice Act, 28 U.S.C.

§2412 (“EAJA”). The EAJA does not permit Plaintiffs to act until the Court of Appeals’




                                               1
          Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 3 of 6



judgment becomes final and non-appealable; therefore, any action remains premature. See

28 U.S.C. §§ 2412(d)(1)(B), 2412(d)(2)(G).

        4. Federal Rule of Civil Procedure 54 authorizes this Court to extend or otherwise

specify the time period within which attorney’s fees and costs must be sought.

        5. In view of the considerations set forth in items 1 through 4, and in an abundance

of caution, on June 14, 2019, Plaintiffs elected to file a short Motion for Enlargement of

Time for Filing Motion for Attorney Fees and Costs Pursuant to the National Historic

Preservation Act (Dkt. 98). In the interest of judicial economy, the Motion proposed to

extend the deadline for Plaintiffs to seek fees and costs under Section 305 of the National

Historic Preservation Act until proceedings before this Court have been completed.

        6. Ms. Merritt began the filing well before 11:59 p.m. EDT on June 14. See

Declaration of Elizabeth S. Merritt, filed herewith, ¶ 3. Unfortunately, she experienced a

technical failure, the filing could not be completed, and she was eventually locked out of the

ECF system. Id.

        7. Ms. Merritt promptly informed Mr. Adams of the technical issue. Id., ¶ 4; see

also Declaration of Matthew G. Adams, filed herewith, ¶ 3. The first person from Mr.

Adams’ office who was able to log on to the ECF system and complete the filing was Mr.

Kohn. See Adams Declaration, ¶ 4. At the time, Mr. Kohn was en route from Washington,

DC to San Francisco. See Declaration of Samuel Kohn, filed herewith, ¶ 2. Using an in-

flight wireless connection, he completed the filing at 12:57 a.m. EDT. Id., ¶ 3.

        8. Via e-mail, Plaintiffs’ counsel promptly informed Defendants’ counsel of the

facts set forth in items 6 and 7. Adams Declaration, ¶ 5. Plaintiffs’ counsel also explained

that even though the timing of the filing seemed unlikely to result in any prejudice, Plaintiffs




                                               2
          Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 4 of 6



would be happy to discuss any accommodations that Defendants might view as necessary or

desirable. Id. As of this filing, Defendants’ counsel have not responded to that invitation.

Id. Plaintiffs’ counsel remain available to discuss any necessary accommodations. Id.

        9. At 9:00 a.m. EDT on June 17, 2019 (i.e., the beginning of the next business day

following the technical failure), counsel for Plaintiffs telephoned the Office of the Clerk.

Id., ¶ 5. The Clerk’s Office suggested that Plaintiffs’ counsel file a Notice setting forth

relevant facts. Id. The Clerk’s Office also stated that such document might be filed as a

“Consent Notice” or a “Notice,” depending on the positions of the other parties. Id.

Plaintiffs’ counsel e-mailed Defendants’ counsel explaining the Clerk’s direction and

requesting their position(s), if any, on the filing of this Notice. Id. Intervenor-Defendant

takes no position on this Notice. Id. The Federal Defendants state that they do not believe

this document should be filed as a “Consent Notice.” Id.

        10. For the reasons set forth in items 7 through 9, Plaintiffs respectfully submit that

they have taken all reasonable steps to promptly address and correct the technical failure

referenced in item 6.




                                               3
         Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 5 of 6




Respectfully submitted this 17th day of June, 2019.

                                                  /s/ Samuel Kohn

                                             Matthew G. Adams (pro hac vice)
                                             Samuel Kohn, D.C. Bar No. 1023158
                                             Dentons US LLP
                                             One Market Plaza
                                             Spear Tower, 24th Floor
                                             San Francisco, CA 94105
                                             (415) 882-5031
                                             samuel.kohn@dentons.com

                                             Elizabeth S. Merritt, D.C. Bar No. 337261
                                             National Trust for Historic Preservation
                                             2600 Virginia Ave. NW, Suite 1100
                                             Washington, DC 20037
                                             202-297-4133
                                             emerritt@savingplaces.org




                                             4
         Case 1:17-cv-01574-RCL Document 99 Filed 06/17/19 Page 6 of 6



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 17th day of June, 2019, I caused service of the foregoing

Notice Regarding Motion for Enlargement of Time, Declaration of Samuel Kohn, Declaration of

Matthew G. Adams, and Declaration of Elizabeth S. Merritt to be made by filing them with the

Clerk of the Court via the CM/ECF System, which sends a Notice of Electronic Filing to all

parties with an e-mail address of record who have appeared and consented to electronic service.

To the best of my knowledge, all parties to this action receive such notices.




                                                         ____/s/ Samuel Kohn________________
                                                             Samuel Kohn




                                             5
